UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE KIRBY WHITLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00080-FL-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015

                    Amended:   October 20, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clyde Kirby Whitley, Appellant Pro Se.      Jane J. Jackson,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clyde       Kirby    Whitley    noted      an   appeal    from    the   district

court’s order of November 10, 2014.                    In his informal brief,

Whitley explains that he did not intend to appeal that order.

Instead,    he    seeks    review     of    a   subsequent     order    denying   his

motion for reconsideration.                Whitley, however, did not file a

notice     of     appeal    of      the    order     denying     his    motion    for

reconsideration in the district court.                 Because Whitley does not

assert any error in the court’s November 10 order and the order

Whitley seeks to appeal is not properly before this court, we

dismiss    Whitley’s       appeal.         We   dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             DISMISSED




                                            2